UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Soe ee ee a eK
UNITED STATES OF AMERICA ORDER
- Ve > 18 Cr. 339 (PAC)
JILLIAN WALCOTT
Defendant.
Se ee eee x

WHEREAS, with the defendant's consent, her guilty plea
allocution was made before a United States Magistrate Judge on
August 15, 2019;

WHEREAS, a transcript of the aliocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court
has determined that the defendant entered the guilty plea
knowingly and voluntarily and that there was a factual basis for

the guilty plea;
IT IS HEREBY ORDERED that the defendant’s guilty plea

is accepted,

Dated: New York, New York
Dated: Augprst-  , 2019

Jiri pp wee
SO ORBERED:

Hid A by by

HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
